ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-168, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that HERBERT R. EZOR, formerly of WOODBRIDGE, who was admitted to the bar of this State in 1971, and who has been suspended from the practice of law since September 23, 2014, pursuant to the Orders of the Court filed September 23, 2014, and July 2, 2015, should be suspended from the practice of law for a *512period of three months for violating RPC 8.1(b)(failure to cooperate with disciplinary authorities), RPC 8.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that HERBERT R. EZOR is suspended from the practice of law for a period of three months, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.